, and which would be applicable to the extent your Form 10-K is incorporated by reference into any registration statement. Management considered Question 141.02 of the Compliance and Disclosure Interpretations on Securities Act Sections. Although our Form 10-K for the year ended December 31, 2011 is incorporated by reference into a registration statement, the company did not include or summarize the valuation report provided by the third party appraiser nor attribute it to the third party within the registration statement. We therefore concluded that it was not necessary to cite the third party nor obtain a consent. The Company used the appraisal as a data point in our consideration and ultimately made the final determination of the net realizable salvage value. Due to certain triggering events occurring during the quarter ended December 31, 2011, the Company was required to estimate the salvage value of its Merano, Italy plant in connection with a long-lived asset impairment in accordance with ASC 360. In connection with our process of estimating the asset’s fair value, we consulted with an engineering firm in order to obtain an objective datapoint for our estimate of the net realizable salvage value of the Merano facility. The firm used by MEMC during the various stages of polysilicon plant expansion (representing the majority of the Merano net fixed asset value) to assist in the engineering design of the equipment is the firm to which we turned in this instance to assist in the preparation of a valuation of the assets of the Merano plant. The firm had extensive knowledge about these types of assets. During the consultation process, we provided the appraiser with our key considerations for a market participant, tax considerations, asset classifications and which assets would be included or excluded in the salvage value determination. This included, but was not limited to, plant specific assets and polysilicon production assets. The appraiser then prepared a calculation of depreciated value based on the information provided by the Company. This value was then considered by management in the overall and final determination of the net realizable salvage value including adjustments to the estimate where necessary. To further clarify this in our future filings, we will revise our disclosure regarding the net realizable salvage value of our Merano, Italy plant as follows: “The polysilicon manufacturing assets at our shuttered Merano, Italy facility were impaired and written down to their net realizable salvage value. The net realizable salvage value was estimated by management with consideration given to tax implications, appropriate market participants, asset classifications and a third-party valuation.” Item 9A. Controls and Procedures, page 108 (a) Evaluation of Controls and Procedures, page 108 4. Giving specific consideration to omitting a signed audit opinion in your Form 10-K and excluding the proper certifications with your amendments, please explain to us how you reached your conclusion that the information disclosed in your Exchange Act reports was recorded and reported within the time periods specified in the SEC rules and forms – i.e., that your disclosure controls and procedures were effective as of December 31, 2011. Discuss any weaknesses or deficiencies you identified as result of these mistakes and any steps you have undertaken to mitigate those weaknesses or deficiencies. As described more fully above, we regarded the omission of the conformed signatures as an EDGAR filing clerical error. Management had in its possession the original executed hard copy audit opinion and consent prior to the filing of the original Form 10-K. Because we concluded that it was appropriate to only correct the missing conformed signatures on the EDGAR document, and to provide an explanatory note on page one of the Form 10-K/A filed on March 1, 2012, we concluded that no certifications were required because no financial statements were being filed. Management did conclude that the clerical error in not discovering the missing conformed signature on the KPMG audit letter and consent was a deficiency in our disclosure controls and procedures, but was not material to the filing and was not a material weakness. In response, we have added this as a specific item to our disclosure filing checklist to ensure the opinions and consents contained in the EDGAR filing reflect signatures that have been obtained. ***** In connection with responding to your comments, we acknowledge that: · the Company is responsible for the adequacy and accuracy of the disclosure in the filing; · staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · the Company may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. To the extent that you have any questions regarding the response contained in this letter, please do not hesitate to contact me at 636/474- 7605 or our Senior Vice President and General Counsel, Brad Kohn (who can be reached at 636/474-7313). Sincerely, /s/ Brian Wuebbels Brian Wuebbels Executive Vice President and Chief Financial Officer cc: Bradley D. Kohn, Senior Vice President and General Counsel Kenneth Grapperhaus, KPMG LLP
